NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0451-18T2

JOHN DECHIARA,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

STEPHANIE KLAAR DECHIARA,

     Defendant-Appellant/
     Cross-Respondent.
______________________________

                   Argued November 9, 2020 – Decided December 3, 2020

                   Before Judges Rothstadt and Mayer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Morris County,
                   Docket No. FM-14-0653-12.

                   Stephanie Klaar DeChiara, appellant/cross-respondent,
                   argued the cause pro se (Douglas J. Kinz, on the brief).

                   Coulter K. Richardson argued the cause for
                   respondent/cross-appellant (Richardson & Richardson,
                   attorneys; Katherine F. Richardson and Coulter K.
                   Richardson, of counsel and on the brief).

PER CURIAM
      In this post-judgment matrimonial matter, defendant Stephanie Klaar

DeChiara appeals from a May 21, 2018 order reducing the amount of alimony

to be paid by plaintiff John DeChiara. Plaintiff cross-appeals from that same

order, contending the judge's imputation of income and determination that his

income would rebound after one year was erroneous. In addition, plaintiff cross -

appeals from the denial of his request for attorney's fees. We affirm.

      Plaintiff and defendant married on August 17, 1991. They divorced on

October 3, 2013.      A signed property settlement agreement (PSA) was

incorporated into the parties' final judgment of divorce.

      In June 2016, plaintiff filed a motion to reduce his alimony and child

support obligations based on changed circumstances. The parties attended a

post-judgment early settlement panel and mediation to resolve the issues but

were unsuccessful in reaching an agreement. As a result, Judge Michael Paul

Wright scheduled a plenary hearing.

      After conducting a plenary hearing, spanning seven days during which

plaintiff and defendant testified at length, Judge Wright rendered an oral

decision, setting forth his findings of fact and conclusions of law based on the

documentary evidence and testimony of the parties. Applying and analyzing the

factors enumerated in N.J.S.A. 2A:34-23(k), Judge Wright determined plaintiff

demonstrated sufficient changed circumstances, warranting a downward

                                                                         A-0451-18T2
                                        2
modification of his alimony obligation. The judge found "plaintiff's loss of

income [was] due to a change in the company's management, and that the

owner/employer relationship no longer [drove] the income earned, and where

the plaintiff ha[d] lost that employment, and where the plaintiff ha[d] reasonably

secured new income at a lower rate."

      However, the judge also concluded that plaintiff stopped his search for

new employment in April 2016, after plaintiff "found employment at a lesser

income," and failed to continue searching for employment that paid a salary

comparable to his former job. Judge Wright found "it was . . . incumbent upon

the [plaintiff] to continue to seek employment at an increased income equal to

that previously earned and utilized to base the [PSA]."          The judge stated,

"plaintiff must seek, not only new employment haphazardly, but must set

himself up, create a situation where his skill set is more than it has been, license,

certifications, training, whatever is necessary to become conversant in the new

technologies which will hopefully allow him to earn his former income." Based

on the evidence and testimony adduced at the plenary hearing, Judge Wright

held, "[i]t would appear that plaintiff's income may well be back or headed back

to the levels utilized to fashion the PSA." Because plaintiff demonstrated four

to five years "where [his] income was substantially reduced," the judge found a

one year "temporary downward modification [was] appropriate."

                                                                             A-0451-18T2
                                         3
      Regarding the denial of plaintiff's request for attorney's fees, the judge

reviewed the factors for awarding counsel fees and found "both parties' positions

were very reasonable. Neither party . . . achieved a global victory. Both parties

. . . fared as well as the facts would allow."

      Having reviewed the record, we affirm substantially for the reasons set

forth in the comprehensive oral decision rendered by Judge Wright. We add the

following brief comments.

      Our scope of review of the Family Part judge's order is limited. "The

modification of alimony is best left to the sound discretion of the trial court."

Innes v. Innes, 117 N.J. 496, 504 (1990). Because family courts exercise

"special jurisdiction and expertise in family matters, appellate courts should

accord deference to family court factfinding." Cesare v. Cesare, 154 N.J. 394,

413 (1998). We will not disturb a Family Part judge's decision on support

obligations "unless it is manifestly unreasonable, arbitrary, or clearly contrary

to reason or other evidence, or the result of whim or caprice." Jacoby v. Jacoby,

427 N.J. Super. 109, 116 (App. Div. 2012) (quoting Foust v. Glaser, 340 N.J.

Super. 312, 316 (App. Div. 2001)). "A reviewing court should uphold the

factual findings undergirding a trial court's decision if they are supported by

adequate, substantial and credible evidence on the record."       MacKinnon v.



                                                                         A-0451-18T2
                                         4
MacKinnon, 191 N.J. 240, 253-54 (2007) (quoting N.J. Div. of Youth & Family

Servs. v. M.M., 189 N.J. 261, 279 (2007)).

      We "'should not disturb the factual findings and legal conclusions of the

trial judge unless . . . convinced that they are so manifestly unsupported by or

inconsistent with the competent, relevant and reasonably credible evidence as to

offend the interests of justice' or when we determine the court has palpably

abused its discretion." Parish v. Parish, 412 N.J. Super. 39, 47 (App. Div. 2010)

(quoting Cesare, 154 N.J. at 412). We will only reverse the judge's decision

when it is necessary to "'ensure that there is not a denial of justice' because the

family court's 'conclusions are [] "clearly mistaken" or "wide of the mark."'" Id.

at 47 (quoting N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104

(2008) (alteration in original)).

      Alimony "may be revised and altered by the court from time to time as

circumstances may require."         N.J.S.A. 2A:34-23.      To warrant such a

modification, a party must demonstrate "changed circumstances."           Lepis v.

Lepis, 83 N.J. 139, 150 (1980).

      When considering a motion for the modification of a support award, a

court applies the same factors as when determining an initial alimony award:

"the dependent spouse's needs, that spouse's ability to contribute to the

fulfillment of those needs, and the supporting spouse's ability to maintain the

                                                                           A-0451-18T2
                                        5
dependent spouse at the former standard." Crews v. Crews, 164 N.J. 11, 33

(2000) (quoting Lepis, 83 N.J. at 152). "In computing alimony, '[i]ncome may

be imputed to a party who is voluntarily unemployed or underemployed.'" Gnall

v. Gnall, 432 N.J. Super. 128, 158 (App. Div. 2013) (quoting Golian v. Golian,

344 N.J. Super. 377, 341 (App. Div. 2001)).        Imputation of income is a

"discretionary matter not capable of precise or exact determination but rather

requires a trial judge to realistically appraise capacity to earn and job

availability." Bermeo v. Bermeo, 457 N.J. Super. 77, 85 (App. Div. 2018)

(quoting Gnall, 432 N.J. Super. at 158). The trial court's decision on the

imputation of income will not be disturbed unless shown to be a mistaken

exercise of discretion. Gnall, 432 N.J. at 158 (citing Robertson v. Robertson,

381 N.J. Super. 199, 206 (App. Div. 2005)).

      Based on the testimony and evidence adduced during the multi-day

plenary hearing, Judge Wright found plaintiff demonstrated changed

circumstances, warranting a temporary modification of his alimony obligation.

The judge noted plaintiff took one of the first jobs he was offered and then

abandoned searching for a job that provided a similar income as he earned at the

time of the PSA. The judge considered plaintiff's employment history and his

ability to obtain additional training, certifications, and licenses that would



                                                                        A-0451-18T2
                                       6
improve his opportunities to earn income commensurate with his earnings at the

time of the JOD.

      The judge's statement of reasons for the temporary downward

modification of alimony and his imputation of income that plaintiff would earn

in the near future is supported by substantial credible evidence in the record.

We discern no abuse of discretion in the judge's factual and legal determinations

as to the appeal challenging the temporary downward modification of alimony

and cross-appeal challenging the imputation of future income to plaintiff.

      We next consider whether the judge erred in denying plaintiff's request

for attorney's fees. An award of attorney's fees in a matrimonial action rests in

the discretion of the Family Part judge. R. 5:3-5(c); Tannen v. Tannen, 416 N.J.

Super. 248, 285 (App. Div. 2010) (citing Eaton v. Grau, 368 N.J. Super. 215,

225 (App. Div. 2004)). On appeal, the Family Part judge's decision regarding

attorney's fees will be upheld absent a showing of abuse of discretion. Ibid.

      In deciding whether to award attorney's fees, the court should consider:

            (1) the financial circumstances of the parties; (2) the
            ability of the parties to pay their own fees or to
            contribute to the fees of the other party; (3) the
            reasonableness and good faith of the positions
            advanced by the parties both during and prior to trial;
            (4) the extent of the fees incurred by both parties; (5)
            any fees previously awarded; (6) the amount of fees
            previously paid to counsel by each party; (7) the results
            obtained; (8) the degree to which fees were incurred to

                                                                         A-0451-18T2
                                       7
            enforce existing orders or to compel discovery; and (9)
            any other factor bearing on the fairness of an award.

            [R. 5:3-5(c).]

      Here, Judge Wright explained his reason for rejecting the counsel fee

request consistent with these factors. He determined "[a] review of the relevant

factors, establishe[d] that both parties' positions were very reasonable." He also

explained "[n]either party achieved a global victory" because both parties

received less than the full relief requested. In addition, he found the parties were

essentially in equivalent financial positions.

      With these findings, there is no basis to disturb the judge's denial of

plaintiff's request for counsel fees. We also discern no abuse of discretion

because the judge did not specifically enumerate every factor in reviewing the

request for attorney's fees. See Reese v. Weis, 430 N.J. Super. 552, 585 (App.

Div. 2013) (affirming denial of attorney's fees despite the court's failure to

address every factor under Rule 5:3-5(c)).

      Affirmed.




                                                                            A-0451-18T2
                                         8